Case 17-42678-mxm7 Doc 285 Filed 12/11/19           Entered 12/11/19 15:33:29          Page 1 of 41



                         UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF TEXAS
                               FORT WORTH DIVISION

 IN RE:                                     §
                                            §      CASE NO. 17-42678
 BURT LEE BURNETT                           §
                                            §
        Debtor,                             §      Chapter 7
 ________________________________________________________________________________________

 BURT LEE BURNETT             -              §
       Plaintiff                             §
                                             §
 VS.                                         §      ADVERSARY NO.______________________
                                             §
 U.S. BANK TRUST NATIONAL                    §
 ASSOCIATION, AS TRUSTEE OF CABANA,          §      (Removed from the 350th Judicial District Court,
 SERIES III TRUST AND AS TRUSTEE             §      Taylor County, Texas, Cause No. 12016-D)
 OF CHALET SERIES III TRUST; CABANA;         §
 SERIES III TRUST; CHALET SERIES III,        §
 FINANCIAL SERVICES; MTGLQ;                  §
 INVESTORS, L.P.; AND FIRST HOUSTON          §
 MORTGAGE, LTD.                              §
        Defendants,                          §

                                   NOTICE OF REMOVAL

          Defendants U.S. BANK AND TRUST NATIONAL ASSOCIATION, AS TRUSTEE OF

 CABANA SERIES III TRUST (CABANA SERIES III TRUST); U.S. BANK AND TRUST

 NATIONAL ASSOCIATION, AS TRUSTEE OF CHALET SERIES III TRUST (CHALET

 SERIES III TRUST); SERVIS ONE, INC. D/B/A BSI FINANCIAL SERVICES, INC

 (“Defendants”) respectfully notify the Court pursuant to 28 U.S.C. §§ 157, 1331, 1334, 1441 &

 1452(a), In Re: Order of Reference of Bankruptcy Cases, Misc. Order No. 33 (N.D. Tex. August

 3, 1984) and Rule 9027 of the Federal Rules of Bankruptcy Procedure that each has this day

 removed this action from the 350th Judicial District of Taylor County, Texas to this Court. In

 support of such removal, Defendants state as follows:




 ______________________________________________________________________________
 NOTICE OF REMOVAL - Page 1 of 7
Case 17-42678-mxm7 Doc 285 Filed 12/11/19                         Entered 12/11/19 15:33:29               Page 2 of 41



           THE STATE COURT ACTION AND FACTS SUPPORTING REMOVAL

          1.       On December 2, 2019, Plaintiff sued Defendants in Cause No. 12016-D in the

 350th judicial District Court of Taylor County, Texas (the “State Court Action”)1 related to

 claims involving real property included in the bankruptcy estate and the transfer thereof and

 related to the validity of enforcement of the underlying mortgage2. Furthermore, Plaintiff makes

 claims of fraud, fraudulent conveyances, and misrepresentation based on the alleged actions or

 inactions of various defendants related to the real property included in the bankruptcy estate,

 which constitute claims or causes of action owned by bankruptcy estate or subject to bankruptcy

 court administration of the bankruptcy estate3. Plaintiff makes claims against Defendants, one of

 which is the holder of the mortgage lien, based upon allegations of violations of the Federal Fair

 Debt Collections Practices Act 15 U.S.C. Section 1692 and provisions of the underlying

 mortgage relating to the Real Estate Settlement Procedures Act, 12 U.S.C. Sections 2601-2617,

 along with bankruptcy related claims or matters under Title 11 (Bankruptcy). These related

 bankruptcy claims arise under Section 157, including but not limited to Section 157(b)(1) &

 (b)(2) (A) (“matters concerning the administration of the estate”); (C) (“ counter claims by the

 estate against persons filing claims against the estate”); (G) (“ motions to terminate, annual, or

 modify the automatic stay”); (H) (“proceedings to determine, avoid, or recover fraudulent

 conveyances”); (K)(“determinations of the validity, extend, or priority of liens”) & (O)(“other

 proceedings affecting the liquidation of the assets of the estate or the adjustment of debtor-

 creditor or the equity security holder relationship…”) and such claims are removable under 28

 1
   Plaintiff’s Verified Original Petition, Request for a Temporary Restraining Order, Application for a Temporary
 Injunction and Application for a Permanent Injunction filed on 12/2/2019
 2
   It is requested that the Court take judicial note of the Bankruptcy Docket for 17-42678, including the claims
 register.
 3
   Plaintiff in the State Court Action also alleges that various defendants failed to notify the bankruptcy trustee of the
 notice and transfer of the underlying note and mortgage, including failing to file a Proof of Claim in the Bankruptcy
 proceeding.

 ______________________________________________________________________________
 NOTICE OF REMOVAL - Page 2 of 7
Case 17-42678-mxm7 Doc 285 Filed 12/11/19              Entered 12/11/19 15:33:29         Page 3 of 41



 U.S.C. Sections 1334 &, 1452(a).


        2.      This case is a civil action based on a federal question. A civil action is based on a

 federal question when it “aris[es] under the Constitution, laws, or treaties of the United States.”

 28 U.S.C. § 1331. In addition, this case is also removable under 28 U.S. C. §§ 1334 & 1452(a)

 since the State Court Action is a civil proceeding arising under Title 11, or arising in or related to

 cases under Title 11.

                               PROCEDURAL REQUIREMENTS

        3.      In compliance with Rule 9027 of the Federal Rules of Bankruptcy Procedure

 and N.D. Bankruptcy Local Rule 9027-1(a), this case is removed to this Court. See 28

 U.S.C.A. §§ 157(b)(2)(A)(C),(G)(H)(K) & (O) (Core Proceedings). See In Re: Order of

 Reference of Bankruptcy Cases, Misc. Order No. 33 (N.D. Tex. August 3, 1984).                    The

 Defendants, the parties removing the State Court Action, consent to the entry of final orders

 or judgment by the bankruptcy judge.

        4.      Plaintiff’s State Court Action was filed on December 2, 2019 and Defendants

 became aware of the State Court Action for the first time on December 3, 2019. This notice of

 removal is filed within 30 days of Defendants’ notice of the filing of the State Court Action and

 is timely filed under Rule 9027(a)(3) of the Federal Rules of Bankruptcy Procedure since the

 State Court Action was commenced after the filing of the above subject bankruptcy.

        5.      A copy of this Notice of Removal has been served on all parties to the

 removed action as required by Rule 9027(b) of the Federal Rule of Bankruptcy Procedure.

        6.      Pursuant to Rule 9027(b) of the Federal Rule of Bankruptcy Procedure and

 N.D. Bankruptcy Local Rule 9027-1(c), this Notice of Removal is accompanied by copies of

 the following materials:


 ______________________________________________________________________________
 NOTICE OF REMOVAL - Page 3 of 7
Case 17-42678-mxm7 Doc 285 Filed 12/11/19            Entered 12/11/19 15:33:29        Page 4 of 41



        Exhibit “1”            Docket Sheet for the State Court Action as of December 11, 2019;

        Exhibit “2”            All process and pleadings filed in the State Court Action, including

                               the Original Petition, Letter Request, Citation, Temporary

                               Restraining Order, Citation TRO, Cash Deposit in Lieu of Bond.

                               Objection to Visiting Judge and Answer by Defendants;

        7.       In Compliance with Fed. R. Bank. P. 9027(a)(l), promptly after filing this

 notice of removal, the Defendants will file a copy of this Notice with the clerk of the state

 court from which the claim or cause of action is removed.

        WHEREFORE, Defendants remove this action from the 350th Judicial District of Taylor

 County, Texas, to this Court, so that this Federal Court may assume jurisdiction over the case as

 provided by law.

                                      Respectfully submitted,

                                      ANDERSON VELA, L.L.P.
                                      4920 Westport Drive
                                      The Colony, Texas 75056
                                      214.276.1545 – Telephone
                                      214. 276.1546 – Facsimile
                                      RVela@AndersonVela.com – E-mail

                                      ATTORNEYS FOR DEFENDANTS
                                      U.S. BANK AND TRUST NATIONAL ASSOCIATION, AS TRUSTEE
                                      OF CABANA SERIES III TRUST (CABANA SERIES III TRUST);
                                      U.S. BANK AND TRUST NATIONAL ASSOCIATION, AS TRUSTEE
                                      OF CHALET SERIES III TRUST (CHALET SERIES II TRUST);
                                      SERVIS ONE, INC. D/B/A BSI FINANCIAL SERVICES, INC

                                      By: /s/ Richard E. Andersona                    .
                                           RICHARD E. ANDERSON
                                           Texas State Bar No. 01209010
                                           randerson@abvlaw.com – e-mail
                                           RAY L. VELA
                                           State Bar No. 00795075
                                           RVela@AndersonVela.com – E-mail



 ______________________________________________________________________________
 NOTICE OF REMOVAL - Page 4 of 7
Case 17-42678-mxm7 Doc 285 Filed 12/11/19           Entered 12/11/19 15:33:29      Page 5 of 41



                                CERTIFICATE OF SERVICE

         I certify that on this the 11th day of December 2019, a true copy of the above document
 has been delivered to the following pursuant to the Federal Rules of Civil Procedure for each
 party listed below.

 FREDERICK DUNBAR, ESQ. 7242                CERTIFIED MAIL RRR & VIA E-MAIL:
 BUFFALO GAP ROAD                           Jrickdunbar2013@gmail.com
 ABILENE, TEXAS 79606
 ATTORNEY FOR PLAINTIFF BURT
 LEE BURNETT

 Marcus D. Lewis
 Vice President, Loan Management            CERTIFIED MAIL RRR
 Securities Division
 Goldman Sachs
 For MTGLQ INVESTORS L.P.;
 2001 Ross Ave., Suite 2800
 Dallas, Texas 75201

 First Houston Mortgage LTD                 CERTIFIED MAIL RRR
 1716 Briarcrest Drive
 Bryan, TX 77802

 TRUSTEE                                    CERTIFIED MAIL RRR TO ATTORNEY FOR
 John Dee Spicer                            TRUSTEE
 900 Jackson Street, Suite 560 Founders
 Square
 Dallas, TX 75202
 BY ELECTRONIC SERVICE TO
 Anne Elizabeth Burns
 Cavazos Hendricks Poirot, P.C. Suite
 570, Founders Square
 900 Jackson St.
 Dallas, TX 75202-4425
 Email: aburns@chfirm.com

                                      By: /s/ Richard E. Anderson                    .
                                          Richard E. Anderson




 ______________________________________________________________________________
 NOTICE OF REMOVAL - Page 5 of 7
Case 17-42678-mxm7 Doc 285 Filed 12/11/19   Entered 12/11/19 15:33:29   Page 6 of 41




                 EXHIBIT 1
      STATE COURT ACTION DOCKET AS OF
              DECEMBER 11, 2019




 ______________________________________________________________________________
 NOTICE OF REMOVAL - Page 6 of 7
   Case 17-42678-mxm7 Doc 285 Filed 12/11/19                                                Entered 12/11/19 15:33:29                      Page 7 of 41


 Skip to Main Content Logout My Account Search Menu New Civil Search Refine Search Back                                        Location : All Courts Images Help

                                                              R                             A
                                                                        C           N . 12016-D

Burt Lee Burnett VS. U.S. Bank Trust National Association, as Trustee of                §                        Case Type: Other Real Property
Cabana Series III Trust and as Trustee of Chalet Series III Trust: Cabana               §                        Date Filed: 12/02/2019
SeriesIII Trust, Chalet Series III Trust; Servis One, Inc. d/b/a BSI Financial          §                         Location: 350th District Court
Services' MTGLQ Investors, L.P.; and First Houston Mortgage, LTD                        §
                                                                                        §


                                                                            P       I

                                                                                                                                    Lead Attorneys
Defendant       U.S. Bank Trust National Association, as
                Trustee of Cabana Series III Trust and as
                Trustee of Chalet Series III Trust; Cabana
                Series III Trust; Chalet Series III Trust; Servis
                One, Inc. d/b/a BSI Financial Services, MT


Plaintiff       Burnett, Burt                                                                                                       Frederick Dunbar
                                                                                                                                     Retained
                                                                                                                                    325-455-1889(W)


                                                                    E           O               C

           OTHER EVENTS AND HEARINGS
12/02/2019 Original Petition
12/02/2019 Request
12/03/2019 Citation
             U.S. Bank Trust National Association
12/03/2019 Citation
              U.S. Bank Trust National Association, as Trustee of
                                                                      Unserved
              Cabana Series III Trust and
12/03/2019 Temporary Restraining Order
12/03/2019 Citation TRO
12/03/2019 Citation And Temp. Restraining Order
              U.S. Bank Trust National Association, as Trustee of
                                                                      Unserved
              Cabana Series III Trust and
12/03/2019 Cash Deposit in Lieu of Bond
12/10/2019 Objection
             Burt Lee Burnett's Objection to Assigned Visiting Judge Mike Freeman Pursuant to Tex.Govt.Code Sec. 74.053
12/11/2019 Request
             Request for Copies
12/11/2019 Request
             Request for Copy of Cash Deposit in Lieu of Bond filed 12/3/19
12/11/2019 Defendant Original Answer


                                                                        F               I



             Defendant U.S. Bank Trust National Association, as Trustee of Cabana Series III Trust and as Trustee of Chalet Series III Trust; Cabana Series III
             Trust; Chalet Series III Trust; Servis One, Inc. d/b/a BSI Financial Services, MT
             Total Financial Assessment                                                                                                                    7.00
             Total Payments and Credits                                                                                                                    7.00
             Balance Due as of 12/11/2019                                                                                                                  0.00

12/11/2019 Transaction Assessment                                                                                                                               6.00
12/11/2019                                                                                           U.S. Bank Trust National Association, as Trustee of
                                                                                                    Cabana Series III Trust and as Trustee of Chalet Series
             E-File Payment              Receipt # DC-272246                                        III Trust; Cabana Series III Trust; Chalet Series III     (6.00)
                                                                                                    Trust; Servis One, Inc. d/b/a BSI Financial Services,
                                                                                                    MT
12/11/2019 Transaction Assessment                                                                                                                               1.00
12/11/2019                                                                                           U.S. Bank Trust National Association, as Trustee of
                                                                                                    Cabana Series III Trust and as Trustee of Chalet Series
             E-File Payment              Receipt # DC-272327                                        III Trust; Cabana Series III Trust; Chalet Series III     (1.00)
                                                                                                    Trust; Servis One, Inc. d/b/a BSI Financial Services,
                                                                                                    MT



             Plaintiff Burnett, Burt
             Total Financial Assessment                                                                                                                       322.00
             Total Payments and Credits                                                                                                                       322.00
             Balance Due as of 12/11/2019                                                                                                                       0.00

12/03/2019 Transaction Assessment                                                                                                                             310.00
  Case 17-42678-mxm7 Doc 285 Filed 12/11/19               Entered 12/11/19 15:33:29   Page 8 of 41

12/03/2019 E-File Payment           Receipt # DC-271684        Burnett, Burt                  (310.00)
12/03/2019 Transaction Assessment                                                                12.00
12/03/2019 Payment                  Receipt # DC-271692        Burnett, Burt                   (12.00)
Case 17-42678-mxm7 Doc 285 Filed 12/11/19   Entered 12/11/19 15:33:29   Page 9 of 41




                EXHIBIT 2
    PLEADINGS AND ORDERS FROM STATE
   COURT ACTION AS OF DECEMBER 11, 2019




 ______________________________________________________________________________
 NOTICE OF REMOVAL - Page 7 of 7
Case 17-42678-mxm7 Doc 285 Filed 12/11/19   Entered 12/11/19 15:33:29   Page 10 of 41
Case 17-42678-mxm7 Doc 285 Filed 12/11/19   Entered 12/11/19 15:33:29   Page 11 of 41
Case 17-42678-mxm7 Doc 285 Filed 12/11/19   Entered 12/11/19 15:33:29   Page 12 of 41
Case 17-42678-mxm7 Doc 285 Filed 12/11/19   Entered 12/11/19 15:33:29   Page 13 of 41
Case 17-42678-mxm7 Doc 285 Filed 12/11/19   Entered 12/11/19 15:33:29   Page 14 of 41
Case 17-42678-mxm7 Doc 285 Filed 12/11/19   Entered 12/11/19 15:33:29   Page 15 of 41
Case 17-42678-mxm7 Doc 285 Filed 12/11/19   Entered 12/11/19 15:33:29   Page 16 of 41
Case 17-42678-mxm7 Doc 285 Filed 12/11/19   Entered 12/11/19 15:33:29   Page 17 of 41
Case 17-42678-mxm7 Doc 285 Filed 12/11/19   Entered 12/11/19 15:33:29   Page 18 of 41
Case 17-42678-mxm7 Doc 285 Filed 12/11/19   Entered 12/11/19 15:33:29   Page 19 of 41
Case 17-42678-mxm7 Doc 285 Filed 12/11/19   Entered 12/11/19 15:33:29   Page 20 of 41
Case 17-42678-mxm7 Doc 285 Filed 12/11/19   Entered 12/11/19 15:33:29   Page 21 of 41
Case 17-42678-mxm7 Doc 285 Filed 12/11/19   Entered 12/11/19 15:33:29   Page 22 of 41
Case 17-42678-mxm7 Doc 285 Filed 12/11/19   Entered 12/11/19 15:33:29   Page 23 of 41
Case 17-42678-mxm7 Doc 285 Filed 12/11/19                Entered 12/11/19 15:33:29           Page 24Filed
                                                                                                       of 12/2/2019
                                                                                                          41        8:54 PM
                                                                                                           Tammy Robinson
                                                                                                                  District Clerk
                                                                                                         Taylor County, Texas
                                                                                                                Nicole Dement



                           Request for Issuance Form

 Date: 12-2-19                                                              Payment:_____________

 Cause Number:12016-D

 Style of Case: BURT BURNETT VS.
 U.S. BANK TRUST NATIONAL ASSOCIATION, AS TRUSTEE OF CABANA SERIES III TRUST
 AND AS TRUSTEE OF CHALET SERIES III TRUST
 PLEASE ISSUE:

 ___x__ Citation (Personal Service)                                   Indicate what to serve with Issuance

 _____ Citation by Certified Mail                                        Original Petition

 _____ Citation and Temporary Restraining Order                  TRO,

 _____ Citation and Notice of Hearing

 _____ Notice of Hearing                                                Indicate who to serve with Issuance

 _____ Notice of Hearing for Protective Order                            Terry Browder, Laura Browder,
                                                                         Marsha Monroe, Richard E.
                                                                         Anderson, Ray Villa, or Cesar
                                                                        DeLaGarza as substitute trustees
                                                                        of U.S. Bank Trust National
                                                                        Association, as Trustee of
                                                                        Cabana Series III Trust and as
                                                                        Trustee of Chalet Series III Trust


 _____ Writ of Habeas Corpus/Attachment

 _____ Citation by Posting /Publication (specify)

 _____ Notice of Expunction

 _____ Abstract of Judgment     _____ Execution (circle) 30, 60, 90 days

 _____ Other

 Send to Issuance to:
Case 17-42678-mxm7 Doc 285 Filed 12/11/19              Entered 12/11/19 15:33:29   Page 25 of 41




 _____ Sheriff of Taylor County
 _____ Constable of Taylor County
 _____ Certified Mail Service
 ___x__ Return to Attorney
       Name of Attorney: rickdunbar2013@gmail.com
 _____ Private Process Server
       Name of Server: _______________________
 _____ Other Please Specify

  /s/Rick Dunbar
 __________________________________________________
 Signature of Attorney or Person Requesting Issuance
Case 17-42678-mxm7 Doc 285 Filed 12/11/19                  Entered 12/11/19 15:33:29            Page 26 of 41



                                 THE STATE OF TEXAS
                                          Case No. 12016-D

 NOTICE TO DEFENDANT: “You have been sued. You may employ an attorney. If you or your
 attorney do not file a written answer with the clerk who issued this citation by 10:00 a.m. on the
 Monday next following the expiration of twenty days after you were served this citation and
 petition, a default judgment may be taken against you.”

 TO: U.S. Bank Trust National Association, as Trustee of Cabana Series III Trust
 Substituted trustees: Terry Browder, Laura Browder, Marsha Monroe, Richard E. Anderson, Ray
 Villa, or Cesar DeLaGarza
 4920 Westport Drive
 The Colony, TX 75056

 Defendant, GREETINGS:

          You are hereby commanded to appear by filing a written answer to the Plaintiff's Verified Original
 Petition, Request for a Temporary Restraining Order, Application for a Temporary Injunction and
 Application for a Permanent Injunction at or before ten o’clock A.M. of the Monday next after the
 expiration of twenty days after the date of service of this citation before the Honorable 350th District Court
 of Taylor County, Texas, at the Courthouse of said County in Abilene, Texas.

         Said Plaintiff’s Petition was filed in said Court, by Frederick Dunbar, 7242 Buffalo Gap Rd Abilene
 TX 79606 on December 02, 2019 in this case, numbered 12016-D on the docket of said court, and
 styled,

 BURT LEE BURNETT VS. U.S. BANK TRUST NATIONAL ASSOCIATION, AS TRUSTEE OF CABANA
 SERIES III TRUST AND AS TRUSTEE OF CHALET SERIES III TRUST: CABANA SERIESIII TRUST,
 CHALET SERIES III TRUST; SERVIS ONE, INC. D/B/A BSI FINANCIAL SERVICES' MTGLQ
 INVESTORS, L.P.; AND FIRST HOUSTON MORTGAGE, LTD

         The nature of Plaintiff’s demand is fully shown by a true and correct copy of the Plaintiff's Verified
 Original Petition, Request for a Temporary Restraining Order, Application for a Temporary Injunction and
 Application for a Permanent Injunction accompanying this citation and made a part hereof.

         The officer executing this writ shall promptly serve the same according to requirements of law,
 and the mandates hereof, and make due return as the law directs.

        Issued and given under my hand and the seal of said Court at Abilene, Texas, on this the 3rd day
 of December, 2019.

 Attached Per Request of Attorney:

 Clerk’s Name and Address:
 Tammy Robinson, District Clerk
 Taylor County Courthouse
 Suite 400
 Abilene, Texas 79602

                                                   By: ____________________________, Deputy
                                                              Nicole DeMent
Case 17-42678-mxm7 Doc 285 Filed 12/11/19                        Entered 12/11/19 15:33:29                Page 27 of 41


                                                 RETURN OF SERVICE

 12016-D         350th District Court
 Burt Lee Burnett VS. U.S. Bank Trust National Association, as Trustee of Cabana Series III Trust and as Trustee of
 Chalet Series III Trust: Cabana Series III Trust, Chalet Series III Trust; Servis One, Inc. d/b/a BSI Financial Services'
 MTGLQ Investors, L.P.; and First Houston Mortgage, LTD
 Executed when copy is delivered:
 This is a true copy of the original citation, was delivered to defendant ____________________, on the ______ day of
 ___________, 20____.
                                                  _______________________________, Officer

                                               _________________________County, Texas

                                               By: ____________________________, Deputy
 ADDRESS FOR SERVICE:
 U.S. Bank Trust National Association, as Trustee of Cabana Series III Trust
 Substituted Trustees: Terry Browder, Laura Browder, Marsha Monroe, Richard E. Anderson, Ray
 Villa, or Cesar DeLaGarza
 4920 Westport Drive
 The Colony, TX 75056
                                                  OFFICER’S RETURN

 Came to hand on the ______ day of _____________, 20____, at __________, o’clock _____.m., and executed in
 ______________ County, Texas by delivering to each of the within named defendants in person, a true copy of this
 Citation with the date of delivery endorsed thereon, together with the accompanying copy of the Plaintiff's Verified
 Original Petition, Request for a Temporary Restraining Order, Application for a Temporary Injunction and Application
 for a Permanent Injunction at the following times and places, to-wit:
 Name                       Date/Time           Place, Course and Distance from Courthouse
 _________________          _____________ _________________________________________

 And not executed as to the defendant(s), ____________________________________________

 The diligence used in finding said defendant(s) being:
 _____________________________________________________________________________
 and the cause or failure to execute this process is:
 _____________________________________________________________________________
 and the information received as to the whereabouts of said defendant(s) being:
 _____________________________________________________________________________
 FEES:
 Serving Petition and Copy $________
 Total                       $________
                                                        ________________________________, Officer
                                                        __________________________ County, Texas

                                                         By: _____________________________, Deputy

                                                         ________________________________
                                                                       Affiant

 COMPLETE IF YOU ARE A PERSON OTHER THAN A SHERIFF, CONSTABLE, OR CLERK OF THE COURT.
 In accordance with Rule 107: The officer or authorized person who serves, or attempts to serve, a citation shall sign
 the return. The signature is not required to be verified. If the return is signed by a person other than a sheriff,
 constable or the clerk of the court, the return must either be verified or be signed under penalty of perjury and contain
 the following statement:
 “My name is _____________________________, my date of birth is _____________________, and my address is
 _____________________________________________________________.

 I DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND CORRECT.

 Executed in _______________ County, State of _______________, on the _______ day of _______________.
                                                         ______________________________________
                                                         Declarant/Authorized Process Server

                                                         ______________________________________
                                                         (Id # & expiration of certification)
 Case 17-42678-mxm7 Doc 285 Filed 12/11/19                   Entered 12/11/19 15:33:29           Page 28 of 41


                  TEMPORARY RESTRAINING ORDER AND CITATION
                                           THE STATE OF TEXAS
                                                     12016-D
NOTICE TO DEFENDANT: “You have been sued. You may employ an attorney. If you or your attorney
    do not file a written answer with the clerk who issued this citation by 10:00 a.m. on the Monday next
following the expiration of twenty days after you were served this citation and petition, a default judgment
                                          may be taken against you.”
To: U.S. Bank Trust National Association as Trustee of Cabana Series III Trust and as Trustee of Chalet Series III
Trust: Cabana Series III Trust, Chalet Series III Trust; Servis One, Inc. d/b/a BSI Financial Services’ MTCLQ
Investors, L.P.; and First Houston Mortgage, LTD
Substituted Trustees: Terry Browder, Laura Browder, Marsha Monroe, Richard E. Anderson, Ray Villa, or Cesar
DeLaGarza
4920 Westport Drive
The Colony, TX 75056

         WHEREAS, Burt Burnett filed their Original Petition in the 350th District Court of Taylor County, Texas
on 12/02/2019 in Cause No. 12016-D on the docket of said Court, Styled: Burt Lee Burnett VS. U.S. Bank Trust
National Association, as Trustee of Cabana Series III Trust and as Trustee of Chalet Series III Trust: Cabana
SeriesIII Trust, Chalet Series III Trust; Servis One, Inc. d/b/a BSI Financial Services' MTGLQ Investors, L.P.; and
First Houston Mortgage, LTD as shown by true copy of said petition attached;

         AND WHEREAS, the Honorable 350th District Court, Judge of said Court, upon presentation of said
Petition to him/her, entered his Order and Fiat, as shown by a true copy of said Order and Fiat attached;

         YOU ARE THEREFORE COMMANDED that you cease and desist from doing each and all of the acts
said Order and Fiat restrains you from doing, AND YOU ARE FURTHER COMMANDED TO OBEY EACH AND
ALL THE TERMS OF SAID ORDER AND FIAT, until pending hearing on such application for temporary
injunction to be held before the Judge of said Court, on 12/13/2019 at 1:30 p.m. in the 350th District Court
Courtroom of the Courthouse of Taylor County, at Abilene, Texas, when and where you will appear and show
cause, if any you have, why injunction should not be issued as prayed for in said Petition, and why the other relief
prayed for therein should not be granted.

                                      *********************************************
        YOU ARE FURTHER COMMANDED to appear by filing a written answer to said Petition filed herein, at or
before ten o’clock A. M. of the Monday next after the expiration of twenty (20) days after service of this Citation,
before the 350th District Court of Taylor County, Texas at the Courthouse of said county in Abilene, Texas.

      Said Petition was filed on 12/02/2019 in said cause numbered and styled as above, and the nature of said
demand is shown by a true copy of said Petition attached and made a part of this Citation.

        The officer executing this Temporary Restraining Order and citation shall promptly serve the same
according to the requirements of law and mandates thereof, and make due return as the law directs.
        ISSUED AND GIVEN UNDER MY HAND AND THE SEAL OF SAID COURT, at Abilene, Texas on
December 03, 2019.

Issued at the request of:
                                         TAMMY ROBINSON, DISTRICT CLERK
                                         TAYLOR COUNTY COURTHOUSE
                                         SUITE 400
                                         ABILENE, TEXAS 79602
                                         By: ____________________________
                                                Nicole DeMent, Deputy
 Case 17-42678-mxm7 Doc 285 Filed 12/11/19                            Entered 12/11/19 15:33:29                Page 29 of 41


                                                      RETURN OF SERVICE

12016-D         350th District Court
Burt Lee Burnett VS. U.S. Bank Trust National Association, as Trustee of Cabana Series III Trust and as Trustee of Chalet
Series III Trust: Cabana SeriesIII Trust, Chalet Series III Trust; Servis One, Inc. d/b/a BSI Financial Services' MTGLQ
Investors, L.P.; and First Houston Mortgage, LTD
Executed when copy is delivered:
This is a true copy of the original citation, was delivered to defendant ____________________, on the ______ day of
___________, 20____.
                                                 _______________________________, Officer

                                               _________________________County, Texas

                                             By: ____________________________, Deputy
ADDRESS FOR SERVICE:
U.S. Bank Trust National Association as Trustee of Cabana Series III Trust and as Trustee of Chalet Series III Trust:
Cabana Series III Trust, Chalet Series III Trust; Servis One, Inc. d/b/a BSI Financial Services’ MTCLQ Investors, L.P.;
and First Houston Mortgage, LTD
Substituted Trustees: Terry Browder, Laura Browder, Marsha Monroe, Richard E. Anderson, Ray Villa, or Cesar
DeLaGarza
4920 Westport Drive
The Colony, TX 75056
                                                    OFFICER’S RETURN

Came to hand on the ______ day of _____________, 20____, at __________, o’clock _____.m., and executed in
______________ County, Texas by delivering to each of the within named defendants in person, a true copy of this Citation
with the date of delivery endorsed thereon, together with the accompanying copy of the Plaintiff's Verified Original Petition,
Request for a Temporary Restraining Order, Application for a Temporary Injunction and Application for a Permanent Injunction
at the following times and places, to-wit:
Name                       Date/Time          Place, Course and Distance from Courthouse
_________________          _____________ _________________________________________

And not executed as to the defendant(s), ____________________________________________

The diligence used in finding said defendant(s) being:
_____________________________________________________________________________
and the cause or failure to execute this process is:
_____________________________________________________________________________
and the information received as to the whereabouts of said defendant(s) being:
_____________________________________________________________________________
FEES:
Serving Petition and Copy $________
Total                       $________
                                                       ________________________________, Officer
                                                       __________________________ County, Texas

                                                         By: _____________________________, Deputy

                                                         ________________________________
                                                                       Affiant

COMPLETE IF YOU ARE A PERSON OTHER THAN A SHERIFF, CONSTABLE, OR CLERK OF THE COURT.
In accordance with Rule 107: The officer or authorized person who serves, or attempts to serve, a citation shall sign the return.
The signature is not required to be verified. If the return is signed by a person other than a sheriff, constable or the clerk of the
court, the return must either be verified or be signed under penalty of perjury and contain the following statement:
“My name is _____________________________, my date of birth is _____________________, and my address is
_____________________________________________________________.

I DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND CORRECT.

Executed in _______________ County, State of _______________, on the _______ day of _______________.
                                                         ______________________________________
                                                         Declarant/Authorized Process Server

                                                         ______________________________________
                                                         (Id # & expiration of certification)
Case 17-42678-mxm7 Doc 285 Filed 12/11/19   Entered 12/11/19 15:33:29   Page 30 of 41
Case 17-42678-mxm7 Doc 285 Filed 12/11/19   Entered 12/11/19 15:33:29   Page 31 of 41
Case 17-42678-mxm7 Doc 285 Filed 12/11/19   Entered 12/11/19 15:33:29   Page 32 of 41
                                                                                              Filed 12/10/2019 5:09 PM
Case 17-42678-mxm7 Doc 285 Filed 12/11/19             Entered 12/11/19 15:33:29         Page 33   of 41
                                                                                                      Tammy Robinson
                                                                                                             District Clerk
                                                                                                     Taylor County, Texas
                                                                                                            Kathy Conway


                                        CAUSE NO. 12,016-D

   BURT LEE BURNETT                                    §         350th DISTRICT COURT
                                                       §
   VS.                                                 §
                                                       §
   U.S. BANK TRUST NATIONAL                            §
   ASSOCIATION, AS TRUSTEE OF                          §
   CABANA SERIES III TRUST AND                         §
   AS TRUSTEE OF CHALET SERIES                         §         IN AND FOR
   III TRUST; CABANA SERIES III                        §
   TRUST; CHALET SERIES III TRUST;                     §
   SERVIS ONE, INC. D/B/A                              §
   BSI FINANCIAL SERVICES; MTGLQ                       §
   INVESTORS, L.P.; AND FIRST                          §
   HOUSTON MORTGAGE, LTD                               §
                                                       §         TAYLOR COUNTY, TEXAS


         BURT LEE BURNETT'S OBJECTION TO ASSIGNED VISITING JUDGE
           MIKE FREEMAN PURSUANT TO TEX. GOVT. CODE SEC. 74.053



 TO THE HONORABLE JUDGE OF SAID COURT:

         NOW COMES BURT LEE BURNETT, Plaintiff herein, and files this his OBJECTION

 TO ASSIGNED VISITING JUDGE MIKE FREEMAN PURSUANT TO TEX. GOVT. CODE

SEC. 74.053. Plaintiff filed this lawsuit on December 2, 2019 seeking a temporary restraining

order, a temporary injunction and a permanent injunction which prohibits the defendants from

foreclosing on his homestead and selling his homestead at a foreclosure sale. Without a hearing,

Judge Freeman entered a Temporary Restraining Order wherein he restrained the Defendants

from selling Plaintiff’s homestead at the December 3, 2019 foreclosure sale as posted by

Defendants. In the TRO, Judge Freeman set a hearing on Plaintiff’s Application for a Temporary

Injunction for December 13, 2019. Plaintiff hereby timely exercises his right to object to the

assignment of Judge Mike Freeman in this cause. This objection is filed within seven (7) days of

Plaintiff’s actual notice of the assignment of Judge Freeman which Plaintiff received on

December 3, 2019. Further, this objection is made before the first hearing or trial in this cause.
Case 17-42678-mxm7 Doc 285 Filed 12/11/19              Entered 12/11/19 15:33:29         Page 34 of 41



Therefore, Plaintiff’s Sec. 74.053 objection is timely pursuant to the provisions of Sec. 74.053(c).

In this case, Plaintiff seeks monetary damages from the Defendants commission of acts which

constitute fraud, violations of the Texas Deceptive Trade Practices Act, the Federal Fair Debt

Collection Practices Act and the Texas Debt Collection Act. The defendants attempted to create a

security interest and lien for themselves against Plaintiff's homestead to the Plaintiff’s detriment

by intentionally violating U.S. Bankruptcy laws and misrepresenting material facts to the U.S.

Bankruptcy Court, the U.S. Bankruptcy Trustee, Plaintiff (the bankrupt) and Plaintiffs' creditors.

Specifically, Defendants intentionally and deliberately mischaracterized the Defendants' alleged

interest in the Plaintiffs' homestead and the date the Defendants acquired the alleged interest.

Defendants intentionally and deliberately disregarded 11 U.S.C. Sec. 362(a) which expressly

prohibits any act or action to create, perfect or enforce any lien against property of the debtor

(Burt Lee Burnett). Simply put, the Defendants failed to possess a security interest in Plaintiff's

homestead at the time Plaintiff filed his Rule 11 Bankruptcy Petition on June 30, 2017. Three

weeks later, on July 21, 2017, Defendants attempted to circumvent 11 U.S.C. Sec. 362(a) by

attempting to create a security interest in Plaintiff's homestead by the execution of an assignment

of deed of trust from First Houston Mortgage to Ditech on July 21, 2017. The purported

assignment occurred three weeks AFTER Plaintiff filed his bankruptcy petition which initiated

the automatic bankruptcy stay prohibiting such assignments of interests and attempts to create a

security interest in or lien against the bankruptcy debtor’s assets . The statutory remedy and

sanction under bankruptcy law is the attempted assignment is void as a matter of law. Assuming

that any Defendant possesses an alleged interest in a debt owed by Plaintiff, Defendants are

unsecured creditors attempting to foreclose and sell Plaintiff’s homestead which is an exempt

asset under the Texas Property Code and is protected from foreclosure and sale by unsecured

creditors.the claims unsecured creditors. Therefore, no Defendant may foreclose and sell

Plaintiff’s exempt homestead.
  Case 17-42678-mxm7 Doc 285 Filed 12/11/19                  Entered 12/11/19 15:33:29          Page 35 of 41




        WHEREFORE, PREMISES CONSIDERED, Plaintiff, respectfully prays that the Court

order the relief requested herein along with all costs of Court and other relief available to the

Plaintiff.

                                                   Respectfully submitted,

                                                  /s/Rick Dunbar
                                                  FREDERICKDUNBAR
                                                  Texas Bar No.
                                                  24025336 7242 Buffalo
                                                  Gap Road Abilene,
                                                  Texas 79606 Telephone:
                                                  325/428.9450 Facsimile:
                                                  325/455.1912
                                                  e-mail: rickdunbar2013@gmail.com

                                  CERTIFICATE OF SERVICE

       This will certify that a true and correct copy of the above and foregoing instrument has been
forwarded to all attorneys of record on this the 10th day of December, 2019.


                                                         /s/ Rick Dunbar____________
                                                         RICK DUNBAR
                                                                                              Filed 12/11/2019 2:15 PM
Case 17-42678-mxm7 Doc 285 Filed 12/11/19             Entered 12/11/19 15:33:29         Page 36   of 41
                                                                                                      Tammy Robinson
                                                                                                             District Clerk
                                                                                                    Taylor County, Texas
                                                                                                           Nicole Dement


                                         CAUSE NO. 12016-D

 BURT LEE BURNETT                              §       IN THE 350TH DISTRICT COURT
       Plaintiff ,                             §
                                               §
 VS.                                           §
                                               §
 U.S. BANK TRUST NATIONAL                      §
 ASSOCIATION, AS TRUSTEE OF CABANA             §               IN AND FOR
 SERIES III TRUST AND AS TRUSTEE               §
 OF CHALET SERIES III TRUST; CABANA            §
 SERIES III TRUST; CHALET SERIES III           §
 TRUST; SERVIS ONE, INC., D/B/A BSI            §
 FINANCIAL SERVICES; MTGLQ                     §
 INVESTORS, L.P.; AND FIRST HOUSTON            §
 MORTGAGE, LTD.                                §
        Defendants,                            §       TAYLOR COUNTY, TEXAS

                            DEFENDANTS’ ORIGINAL ANSWER

        Come now Defendants U.S. BANK AND TRUST NATIONAL ASSOCIATION, AS

 TRUSTEE OF CABANA SERIES III TRUST, CABANA SERIES III TRUST; U.S. BANK AND

 TRUST NATIONAL ASSOCIATION, AS TRUSTEE OF CHALET SERIES III TRUST,

 CHALET SERIES III TRUST; SERVIS ONE, INC. D/B/A BSI FINANCIAL SERVICES, INC

 (“Defendants”) and file their Original Answer.

                                       GENERAL DENIAL

        Defendants generally deny every allegation contained in Plaintiff’s Live Petition and

 demand strict proof by a preponderance of the credible evidence.

                                            DEFENSES

        Without assuming the burden of proof, Defendants assert the following defenses:

        Plaintiff’s Live Petition fails to state a claim upon which relief can be granted.

        Plaintiff’s claims are barred because Plaintiff has not been damaged by the conduct or

 alleged conduct of Defendants.




 DEFENDANTS’ ORIGINAL ANSWER - Page 1 of 6
 CAUSE NO. 2019-62462
Case 17-42678-mxm7 Doc 285 Filed 12/11/19              Entered 12/11/19 15:33:29         Page 37 of 41



         Defendants deny responsibility or liability for any alleged damages sustained by Plaintiff.

 However, if Plaintiff sustained any damages, then such damages should be reduced by the

 amount that Plaintiff could reasonably have mitigated such damages and/or Plaintiff’s failure to

 mitigate damages.

         Plaintiff’s claims are barred by reason of Defendants’ compliance with applicable loan

 documents, contracts, mortgage, agreements, statutes, and other provisions of law.

         Defendants acted in good faith at all times, and Defendants did not knowingly,

 intentionally, or maliciously violate any laws.

         Plaintiff’s claims are barred, in whole or in part, by Plaintiff’s lack of actual damages.

         Plaintiff’s claims are barred in whole or in part by the statute of frauds, parol evidence

 rule, and merger doctrine.

         Plaintiff’s claims are barred by unclean hands, laches, waiver, estoppel (in all its forms,

 including, but not limited to equitable estoppel and/or estoppel by contract, Res Judicata), and

 other applicable concepts of law.

         Plaintiff’s claims are barred in whole or in part by the doctrines of accord and

 satisfaction, release and/or ratification.

         Plaintiff’s claims are barred in whole or in part by the doctrine of offset.

         Plaintiff’s claims are barred in whole or in part by the applicable statute of limitations.

         Plaintiff’s claims are barred in whole or in part by the doctrine of bona fide error.

         Any claim for punitive or exemplary damages is subject to the limitations and constraints

 of Due Process found in the Fifth and Fourteenth Amendments to the United States Constitution

 and Article I, § 19 of the Texas Constitution.




 DEFENDANTS’ ORIGINAL ANSWER - Page 2 of 6
 CAUSE NO. 2019-62462
Case 17-42678-mxm7 Doc 285 Filed 12/11/19              Entered 12/11/19 15:33:29         Page 38 of 41



         Plaintiff has failed to state a claim for recovery of attorneys’ fees and costs and has stated

 no basis for the recovery of attorney’s fees.

         Defendants plead such other affirmative defenses which cannot be anticipated at this

 time, but which may become apparent and applicable during the pendency of this lawsuit, by

 reason of future discovery and by reason of allegations and answers of other parties. Defendants

 specifically reserve the right to amend or supplement these affirmative defenses at any time.

         For further answer, if any is necessary, Defendants allege that Plaintiff is estopped from

 asserting the claims made the basis of Plaintiff’s live petition pursuant to the doctrines/defenses

 of equitable estoppel, estoppel by contract, release, res-judicata, ratification, failure to mitigate,

 statute of frauds, lack of standing and waiver.

                                     SPECIAL EXCEPTIONS

         Defendants submit the following exceptions to Plaintiff’s Live Petition in the instant

 case:

         1.      Plaintiff’s allegations are so general that Defendants do not have fair notice of the

 claims being made; and

         2.      Plaintiff has failed to state any claim upon which relief can be granted; and

         3.      Plaintiff has plead no viable claim for damages and has stated no claim upon

 which he could recover damages; and

         4.      Alleged contract was breached causing Plaintiff damages; and

         5.      To the extent Plaintiff asserts claims under the Texas DTPA or related statutes,

 Plaintif is not a consumer under the Texas DTPA and this cause should be abated because

 Plaintiff failed to send Defendants a DTPA demand letter as required by the statute prior to filing

 the instant suit; and


 DEFENDANTS’ ORIGINAL ANSWER - Page 3 of 6
 CAUSE NO. 2019-62462
Case 17-42678-mxm7 Doc 285 Filed 12/11/19             Entered 12/11/19 15:33:29         Page 39 of 41



        6.      Plaintiff’s pleadings do not state the facts and elements necessary to support a

 cause of action.

                             REQUEST FOR INCREASE OF BOND

        In the unlikely event the court extends any injunction prohibiting a non-judicial

 foreclosure sale of the property and/or any eviction, Defendants move that the court reset the

 bond amount in this case to a reasonable amount because the amount set is too low.

                          REQUESTS FOR MONTHLY PAYMENTS

        Defendants further move that the court require the Plaintiff to make reasonable monthly

 payments into the registry of the court and that such payment obligation is continued until such

 time as this case is concluded.

                                   REQUESTS FOR DISCLOSURE

        Defendants, pursuant to Rule 194 of the Texas Rules of Civil Procedure, serves this

 Request for Disclosure upon Plaintiff, requesting that Plaintiff disclose, within thirty (30) days of

 service of this Request, the information or material described in Rule 194.2 (a) - (l) of the Texas

 Rules of Civil Procedure.

                                              PRAYER

        Defendants pray the Court, after notice and hearing or trial, enter judgment in favor of

 Defendants, including, but not limited to the costs of court, attorney's fees, Defendants further

 pray that Plaintiff in this suit takes nothing by way of his claims and that all of the Plaintiff’s

 claims are dismissed with prejudice.       Defendants further pray that Plaintiff’s requests for

 injunctive relief are all denied; Defendants further pray for such other and further relief as

 Defendants may be entitled to in law or in equity.




 DEFENDANTS’ ORIGINAL ANSWER - Page 4 of 6
 CAUSE NO. 2019-62462
Case 17-42678-mxm7 Doc 285 Filed 12/11/19   Entered 12/11/19 15:33:29   Page 40 of 41



                               Respectfully submitted,

                               ANDERSON VELA, L.L.P.
                               4920 Westport Drive
                               The Colony, Texas 75056
                               214.276.1545 – Telephone
                               214. 276.1546 – Facsimile
                               RVela@AndersonVela.com – E-mail

                               ATTORNEYS FOR DEFENDANTS
                               U.S. BANK AND TRUST NATIONAL ASSOCIATION, AS TRUSTEE
                               OF CABANA SERIES III TRUST (CABANA SERIES III TRUST);
                               U.S. BANK AND TRUST NATIONAL ASSOCIATION, AS TRUSTEE
                               OF CHALET SERIES III TRUST (CHALET SERIES III TRUST);
                               SERVIS ONE, INC. D/B/A BSI FINANCIAL SERVICES, INC

                               By: /s/ Richard E. Andersona              .
                                    RICHARD E. ANDERSON
                                    Texas State Bar No. 01209010
                                    randerson@abvlaw.com – e-mail
                                    RAY L. VELA
                                    State Bar No. 00795075
                                    RVela@AndersonVela.com – e-mail




 DEFENDANTS’ ORIGINAL ANSWER - Page 5 of 6
 CAUSE NO. 2019-62462
Case 17-42678-mxm7 Doc 285 Filed 12/11/19           Entered 12/11/19 15:33:29      Page 41 of 41



                                CERTIFICATE OF SERVICE

        I certify that on this the 11th day of December 2019, a true copy of the above document

 has been delivered in person to the following pursuant to the Texas Rules of Civil Procedure for

 each party listed below.

  FREDERICK DUNBAR, ESQ.                     VIA ELECTRONIC SERVICE E-FILE:
  7242 BUFFALO GAP ROAD                      Jrickdunbar2013@gmail.com
  ABILENE, TEXAS 79606
  ATTORNEY FOR PLAINTIFF BURT
   LEE BURNETT




                                             /s/ Richard E. Anderson
                                             Richard E. Anderson




 DEFENDANTS’ ORIGINAL ANSWER - Page 6 of 6
 CAUSE NO. 2019-62462
